ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that PETER B. HILGENDORFF of MORRISTOWN, who was admitted to the bar of this State in 1970, be publicly reprimanded for failing to keep his client informed of the status of a matter and to explain the matter to her to the extent reasonably necessary to permit her to make an informed decision, in violation of RPC 1.4(a) and (b), and for failing to comply with R. 1:21-6 by not transferring an earned fee from his trust account to his business account prior to disbursing a check to his client in violation of RPC 1.15(d), and good cause appearing;
*574It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and PETER B. HILGEN-DORFF is hereby publicly reprimanded; and it is further
ORDERED that respondent submit to an audit of his trust and business account records to be conducted by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.